Citation Nr: 1520129	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  06-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sleep apnea syndrome.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent.

6.  Entitlement to an initial compensable evaluation for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to September 1986, February 2003 to May 2004, and September 2012 to September 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2015 rating decision, the RO granted service connection for a chronic lumbar spine disability.

The Board has remanded the case to the RO for additional development in September 2010, August 2012, January 2014, and July 2014.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

In a form dated March 20, 2015, the Veteran indicated that he was seeking service connection for diabetes mellitus, and seeking to reopen claims for service connection for depression.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of service connection for a right shoulder disability, sleep apnea syndrome, and anxiety disorder, and the issues of increased initial evaluations for PTSD and headaches are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hip disability is proximately due to or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip bursitis, to include as secondary to service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for a bilateral hip disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

The Veteran filed a claim for service connection for a bilateral hip disability in March 2005, asserting that his bilateral hip disability was the result of a motor vehicle accident sustained during service in June 2003.  The Board notes that in the October 2005 rating decision, the Veteran's bilateral hip disability was adjudicated under direct service connection; however, since his claim is being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran has been diagnosed with bilateral hip strain and with bilateral hip bursitis.  The Veteran is service-connected for a lumbar spine disorder.  Thus, elements (1) and (2) are satisfied.

Turning to element (3), nexus, the Veteran underwent a VA examination in May 2010, and the VA examiner opined that as the Veteran's hip pain was unexplained with no objective pathology.

The Veteran was afforded another VA examination in September 2012, and the VA examiner opined that while the Veteran's bilateral hip disability was less likely than not incurred in or caused by service, the VA examiner noted that much of the Veteran's hip pain may be related to his degenerative spine.

In August 2013, the VA sought an expert medical opinion regarding secondary service connection.  The VA examiner had the opportunity to review the Veteran's claims file and opined that the most likely cause of the Veteran's bilateral hip disability was his spine disability, which had resulted in mechanical issues from low back pain.

The Board acknowledges that at the time of the August 2013 opinion, the Veteran had not yet been service connected for his lumbar spine and opinions were sought regarding his cervical spine.  However, as the Veteran is now service connected for a lumbar spine disability, this opinion is the most probative evidence of record.  The criteria for service connection on a secondary basis have been met and the Veteran's claim is granted.


ORDER

Service connection for a bilateral hip disability, secondary to service-connected lumbar spine disability, is granted.


REMAND

In a February 2015 rating decision, the RO denied service connection for a right shoulder disability, sleep apnea syndrome, and anxiety disorder.  The RO granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent and service connection for headaches at a noncompensable evaluation.  The Veteran filed a VA Form Notice of Disagreement in April 2015 regarding the February 2015 rating decision regarding his right shoulder disability, sleep apnea syndrome, anxiety disorder, PTSD, and headaches.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of service connection for a right shoulder disability, sleep apnea syndrome, and anxiety disorder and adjudicate the issues of increased initial evaluations for PTSD and headaches; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The appellant and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


